In re: Gary P. Simpson applying for writ of habeas corpus.
Writ granted: Evidentiary hearing ordered on Witherspoon issue. (See order.)
On considering the petition of relator in the above numbered and entitled cause:
It is ordered that the Honorable Rudolph F.. Becker, Jr., Judge of the Criminal District Court, Parish of Orleans, grant a full evidentiary hearing on the Witherspoon is*1195sue, on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing.